DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The currently pending claims in the present application are claims 1-20 from the Amendment and Response to Non-Final Office Action mailed on 22 March 2021 (“Amendment/Response”).

Claim Rejections - 35 USC 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 USC 103 as being unpatentable over U.S. Pat. App. Pub. No. 2013/0321554 A1 to Martinsen et al. (“Martinsen”) in view of U.S. Pat. App. Pub. No. 2015/0141005 A1 to Suryavanshi et al. (“Suryavanshi”), and further in view of U.S. Pat. App. Pub. No. 2014/0270331 A1 to Zhao et al. (“Zhao”).
Regarding claim 1, Martinsen teaches the following limitations:
“A method of providing an automated connection to a collaboration event by a computing device, the method comprising” the steps listed below. Martinsen teaches, in para. [0002], “A client, such as a laptop, may interface with an endpoint in order to utilize functionality provided by the endpoint. An endpoint is a computing system that includes resources that may be accessed by the client. One example of an endpoint is a telepresence system. A telepresence system generally includes high quality video and audio input and output and may be used for videoconferencing and other collaboration. When a client interfaces with a telepresence system, the client may access, for example, a video camera, microphone, display, and speaker system of the telepresence system.” Martinsen also teaches, in para. [0008], “a method includes receiving, by an endpoint from a client, an image generated by the client. The endpoint determines that the image generated by the client includes a matrix barcode. The endpoint decodes the matrix barcode to determine one or more instructions associated with text encoded within the matrix barcode. The method further includes performing the one or more instructions associated with the encoded text.” The providing of the connection between the client and the endpoint in Martinsen reads on the claimed “providing an automated connection.” The videoconferencing or other 
“Determining at the computing device an initiation of a communication connection between the computing device and a shared device and the type of the communication connection.” Martinsen teaches, in para. [0021], “Video interface 121 may include a video output port that interfaces with connection 103. In particular embodiments, video interface 121 sends a video stream to communication interface 118. Communication interface 118 then wirelessly transmits the video stream to a communication interface of the receiving endpoint, such as communication interface 128 of telepresence system 104a.” Martinsen also teaches, in para. [0022], “Connection 103 represents any suitable medium for communication between client 102 and telepresence system 104a. As an example, connection 103 may be a video cable such as a Video Graphics Array (VGA), Digital Visual Interface (DVI), or High-Definition Multimedia Interface (HDMI) video cable that connects video interface 121 to video interface 138. As another example connection 103 may be a line of sight between a camera of telepresence system 104a and display 119 of client 102, such that the camera may capture an image displayed by client 102.” Martinsen further teaches, in para. [0023], “In particular embodiments, telepresence system 104a and client 102 may include one or more additional connections. For example, one or more connections may be made between communication interface 118 and communication 128. These connections may carry any suitable data between client 102 and telepresence system 104a, such as user input, video data, audio data, file data, or other suitable data.” The making of any of the connections between the client and the telepresence system in Martinsen, and the interactions from the client to the telepresence system, read on the claimed 
“Selecting” “an identity element as one of” “a video watermark, to embed in a content to be communicated to the shared device.” Martinsen teaches, in para. [0025], “The client 102 may generate an image with this matrix barcode and insert this image into a video stream sent from client 102 to telepresence system 104a. Telepresence system 104a may detect the matrix barcode and communicate with login server 108 to determine whether the matrix barcode includes valid credentials. Upon validation, telepresence system 104a may log the client 102 onto the telepresence system 104a or perform other suitable configuration.” The generation of the matrix barcode in Martinsen reads on the claimed “selecting” “an identity element as one of” “a video watermark,” wherein the matrix barcode in Martinsen reads on the claimed “identity element” and its image reads on the claimed “video watermark.” The insertion of the image into the video stream sent to the telepresence system in Martinsen reads on the claimed “embed in a content to be communicated to the shared device.”
“Embedding the selected identity element in the content being communicated from the computing device to the shared device.” See the immediately preceding bullet point. The inserting of the image of the matrix barcode into the video stream in Martinsen reads on the claimed “embedding the selected identity 
Suryavanshi teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by Martinsen:
The claimed “selecting” is “in response to determining the type of the communication connection” and is “based on a type of the communication connection.” Suryavanshi teaches, in para. [0036], “FIG. 1A illustrates an embodiment communication system 100 that includes a first mobile device 102 and a second mobile device 110 both connected via wireless data links 103 to a wireless network access point 104, such as a WiFi router. For example, the mobile devices 102, 110 may exchange signals with the wireless network access point 104 using Bluetooth, WiFi, or other wireless protocols.” Suryavanshi also teaches, in para. [0054], “the processor may activate a wireless transceiver, such as a Bluetooth or WiFi radio. In various embodiments, the processor may selectively activate the wireless transceiver as described below in order to preserve power. In block 206, the processor may obtain a set of available wireless network access points using the wireless transceiver, such as by performing scanning operations using a WiFi radio. For example, the mobile device may perform scanning operations to detect available, proximate wireless routers and/or Bluetooth devices nearby. The wireless network access points of the obtained set may be considered proximate as the mobile device may only detect devices located close enough to exchange wireless signals (e.g., WiFi, Bluetooth, Zigbee, etc.).” Suryavanshi also teaches, in para. [0103], “However, if the processor determines that the encoded information is associated with the unique identifier (i.e., determination block 222=‘Yes’), based on the encoded 
Suryavanshi describes features associated with mobile devices utilized to participate in group communications (see para. [0001]), similar to the claimed invention and Martinsen. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the various forms of connections between the client and the telepresence system of Martinsen to include the Bluetooth connection and related messaging of Suryavanshi, because “Using this combination of detecting predefined identifiers and received proximally-relevant information, the mobile device may automatically perform 
Zhao teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Martinsen and Suryavanshi:
“Wherein the identity element is embedded in a manner such that value of the identity element is not lost during any compression of the content.” Zhao teaches, in para. [0044], “the watermark 110 may include” “a QR code.” Zhao teaches, in para. [0049], “Within the transmission channel 106, the watermarked video may undergo or be subjected to various distortions, such as transcoding (recompression)” and “Embodiments disclosed herein include watermarking algorithms that are tolerant to any of the foregoing distortions and/or other distortions, either alone or in combinations of two or even more distortions.” Zhao also teaches, in para. [0132], “detected watermarks across multiple frames may be averaged to improve message retrieval. For example, FIG. 10C illustrates an averaged watermark 1008 generated by averaging detected watermarks from 69 different frames, arranged in accordance with at least some embodiments described herein. The averaged watermark 1008 represents the same message 
Zhao teaches systems and methods for watermarking video content (see abstract) similar to the claimed invention and the combination of Martinsen and Suryavanshi: It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the watermarking processes of the combination of Martinsen and Suryavanshi, to include the watermarking algorithms and related decoding of Zhao, to provide robustness to distortions, as taught by Zhao (see para. [0040]).
Regarding claim 2, the combination of Martinsen, Suryavanshi, and Zhao teaches the following limitations:
“The method of claim 1, further comprising communicating the content with the embedded identity element to the shared device, wherein the identity element is at least one of an identifier of a user of the computing device, a collaboration event identifier for the user, and a link to the collaboration event.” In para. [0045], Martinsen teaches a “matrix barcode with encoded user credentials,” and in para. [0044], Martinsen teaches that such credentials can include “user names” among other identifiers. Martinsen also teaches that “The client 102 may generate an image with this matrix barcode and insert this image into a video stream sent from client 102 to telepresence system 104a.” (See para. [0025].)
Claims 3 and 4 are rejected under 35 USC 103 as being unpatentable over Martinsen in view of Suryavanshi, further in view of Zhao, and further in view of U.S. Pat. App. Pub. No. 2015/0003608 A1 to Ansari et al. (“Ansari”).

“The method of claim 1, further comprising selecting a method of embedding the identity element into the content based on type of the communication connection.” Ansari teaches, in para. [0042], “to watermark the video of a video call, the first device 105 identifies at least one of processing performance of the first and second devices 105 and 120 and a network bandwidth of the network 110. The watermark is embedded based on the identified processing performance and network bandwidth. It is determined according to the identified processing performance and network bandwidth whether to allow watermark embedding to be performed at the first device 105, the second device 120, or the service provider 115.” Ansari also teaches, in para. [0059], “The watermarking mode determinator 304 receives the network environment information and the environment information of the devices that are parties of a video call and identifies processing performance of devices and a network bandwidth of a channel. The processing performance of devices and a network bandwidth of a channel are identified to select a mode of watermarking to be performed. The mode of watermarking includes gray scale watermarking and pattern watermarking, but is not limited thereto. When at least one of the devices of a video call is a low-end processing device, gray scale watermarking is performed. When at least one of the devices of a video call is a high-end processing device, pattern watermarking is performed. The watermarking mode determinator 304 outputs to the processor 320 information about whether gray scale watermarking or pattern watermarking is to be performed based on a result of analysis.” The selecting of gray scale watermarking versus pattern watermarking in the video in Ansari reads on the claimed “selecting a method of embedding the identity 
Ansari describes watermarking videos of video calls (see abstract), similar to the claimed invention and the combination of Martinsen, Suryavanshi, and Zhao. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the watermarking of the combination of Martinsen, Suryavanshi, and Zhao, to include the watermarking mode features taught by Ansari, for maximum efficiency, as taught by Ansari (see para. [0010]).
Regarding claim 4, the combination of Martinsen, Suryavanshi, and Zhao teaches the following limitations:
“The method of claim 1, further comprising generating the identity element based on” “an identification of a user for the collaboration event.” Martinsen teaches, in para. [0025], “client 102 may provide user credentials, such as a user name and password to login server 108. As an example, login server 108 may provide a web page that client 102 may use to enter these user credentials and to request access to telepresence system 104a. Login server 108 may generate a temporary credential, such as a one time password. The temporary credential (alone or in combination with other suitable information such as the user's user name and password) may be encoded within a matrix barcode by matrix barcode generator logic 154 (or sent back to the client which encodes it into a matrix barcode using matrix barcode generator logic 122).” The user name and password in Martinsen reads on the claimed “identification of a user.”
Ansari teaches limitations below of claim 4 that do not appear to be explicitly taught in their entirety by the combination of Martinsen, Suryavanshi, and Zhao:
The claimed “generating” is “based on a serial number of the computing device.” Ansari teaches, in para. [0049], “The watermark generator 310 may use information about a device and a network, that is, unique identification details, to generate a watermark payload to be embedded in the video contents. The unique identification details may include at least one of the International Mobile Station Equipment Identity (IMEI) number, a phone number, and channel 50 data, but are not limited thereto.” Generating the watermark to include the IMEI in Ansari teaches the claimed “generating,” where the watermark in Ansari reads on the “identity element,” and the IMEI in Ansari reads on the claimed “serial number.”
Ansari describes watermarking videos of video calls (see abstract), similar to the claimed invention and the combination of Martinsen, Suryavanshi, and Zhao. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the watermarking of the combination of Martinsen, Suryavanshi, and Zhao, to include the watermarking information aspects taught by Ansari, for ensuring that unique identification details are provided and for overall efficiency, as taught by Ansari (see paras. [0010] and [0049]).
Claims 5 and 6 are rejected under 35 USC 103 as being unpatentable over Martinsen in view of Suryavanshi, further in view of Zhao, and further in view of U.S. Pat. App. Pub. No. 2014/0117073 A1 to Bell (“Bell”).
Regarding claim 5, the combination of Martinsen, Suryavanshi, and Zhao teaches the following limitations:
“The method of claim 1, wherein the identity element is embedded.” In step 212 of FIG. 2, Martinsen teaches to “insert image of matrix barcode into video stream.”

The claimed “identity element” is “embedded in a presentation for the collaboration event.” In para. [0048], Bell teaches, “encoded coordinates (such as in the form of a visual tag) may be superimposed onto meeting content 310” “when a screen or presentation slide (such as content 310 of FIG. 3) is being shared to participants of a meeting.”
Bell teaches techniques and systems for connecting to an online meeting involving use of a matrix barcode on content (e.g., presentation slides) as one of a plurality of ways to link endpoints. (See Bell at paras. [0019] and [0048]-[0056].) Bell also teaches that this concept can be readily adapted to other forms of virtual conferencing and collaboration, similar to the claimed invention and the combination of Martinsen, Suryavanshi, and Zhao. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the watermarking of the combination of Martinsen, Suryavanshi, and Zhao, to embed its watermark in a presentation slide as in Bell, to provide a convenient means for linking endpoints (e.g., participants), as taught by Bell (see para. [0002]).
Regarding claim 6, the combination of Martinsen, Suryavanshi, Zhao, and Bell teaches the following limitations:
“The method of claim 5, wherein the identity element is embedded.” In step 212 of FIG. 2, Martinsen teaches, “insert image of matrix barcode into video stream.”
The claimed “identity element is embedded” at “predetermined pixels of the presentation.” In FIGS. 3 and 4A-4C, Bell shows matrix barcodes and the like at pixels in lower right corners of presentation slides. The rationales for rejecting claim 5 based on the combination of Bell and Martinsen, Suryavanshi, and Zhao, also are applicable in this rejection of claim 6.
7 is rejected under 35 USC 103 as being unpatentable over Martinsen in view of Suryavanshi, further in view of Zhao, and further in view of U.S. Pat. App. Pub. No. 2011/0066437 A1 to Luff (“Luff”).
Regarding claim 7, the combination of Martinsen, Suryavanshi, and Zhao teaches the following limitations:
“The method of claim 1, wherein the identity element is embedded” “as the video watermark in a video content.” Martinsen teaches, in para. [0025], “The client 102 may generate an image with this matrix barcode and insert this image into a video stream sent from client 102 to telepresence system 104a. Telepresence system 104a may detect the matrix barcode and communicate with login server 108 to determine whether the matrix barcode includes valid credentials. Upon validation, telepresence system 104a may log the client 102 onto the telepresence system 104a or perform other suitable configuration.”
Luff teaches limitations below of claim 7 that do not appear to be explicitly taught in their entirety by the combination of Martinsen, Suryavanshi, and Zhao:
“The method of claim 1, wherein the identity element is embedded as the audio watermark in audio content.” Luff teaches, in para. [0048], “Referring back to FIG. 2A, a watermark embedder 226 embeds the content-aware watermark 206 (using any of the configurations 220, 222, 224) in one or more frames of the media excerpt 202 using any suitable watermark embedding technique. The watermark embedder 226 can be configured to embed the content-aware watermark 206 in a video portion of the media excerpt 202 and/or an audio portion of the media excerpt 202.”
Luff teaches encoding media with watermarks (see para. [0004]), similar to the claimed invention and the combination of Martinsen, Suryavanshi, and Zhao. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed .
Claims 8, 9, 11, and 12 are rejected under 35 USC 103 as being unpatentable over Martinsen in view of Suryavanshi, and further in view of U.S. Pat. No. 9,477,375 B1 to Lewis et al. (“Lewis”).
Regarding claim 8, Martinsen teaches the following limitations:
“A method of providing an automated connection to a collaboration event for a computing device, the method comprising” the steps listed below. Martinsen teaches, in para. [0002], “A client, such as a laptop, may interface with an endpoint in order to utilize functionality provided by the endpoint. An endpoint is a computing system that includes resources that may be accessed by the client. One example of an endpoint is a telepresence system. A telepresence system generally includes high quality video and audio input and output and may be used for videoconferencing and other collaboration. When a client interfaces with a telepresence system, the client may access, for example, a video camera, microphone, display, and speaker system of the telepresence system.” Martinsen also teaches, in para. [0008], “a method includes receiving, by an endpoint from a client, an image generated by the client. The endpoint determines that the image generated by the client includes a matrix barcode. The endpoint decodes the matrix barcode to determine one or more instructions associated with text encoded within the matrix barcode. The method further includes performing the one or more instructions associated with the encoded text.” The providing of the connection between the client and the endpoint in Martinsen reads on the claimed “providing an automated connection.” The videoconferencing or other 
“Receiving at a shared device, content from the computing device, the content including an identity element embedded therein wherein the identity element being selected from one of” “a video watermark.” Martinsen teaches, in para. [0025], “client 102 may provide user credentials, such as a user name and password to login server 108. As an example, login server 108 may provide a web page that client 102 may use to enter these user credentials and to request access to telepresence system 104a. Login server 108 may generate a temporary credential, such as a one time password. The temporary credential (alone or in combination with other suitable information such as the user's user name and password) may be encoded within a matrix barcode by matrix barcode generator logic 154 (or sent back to the client which encodes it into a matrix barcode using matrix barcode generator logic 122). The client 102 may generate an image with this matrix barcode and insert this image into a video stream sent from client 102 to telepresence system 104a.” The receipt of the video stream by the telepresence system from the client in Martinsen reads on the claimed “receiving at a shared device, content from the computing device.” The video stream having the image of the matrix barcode inserted therein in Martinsen reads on the claimed “content including an identity element embedded therein.” The image of the matrix barcode in Martinsen reads on the claimed “video watermark.”
“Wherein the identity element is embedded in a message communicated to the shared device.” Martinsen teaches, in para. [0025], “The client 102 may generate an image with this matrix barcode and insert this image into a video stream sent from client 102 to telepresence system 104a.” Insertion of the image into the 
“Extracting the identity element from the content.” Martinsen teaches, in para. [0025], “Telepresence system 104a may detect the matrix barcode and communicate with login server 108 to determine whether the matrix barcode includes valid credentials.” Martinsen teaches, in para. [0059], “At step 308, the image is processed to determine whether the image includes a matrix barcode. The image may be processed in any suitable manner. For example, the image may be sent to an analyzer that processes the image to determine if at least a portion of the image comprises a matrix barcode. At step 310, it is decided whether the image contains a matrix barcode. If the image does not contain a matrix barcode, the method moves to step 312, where the method pauses for a predetermined period of time and then moves back to step 306 in order to capture and analyze another image. If at step 310 it is decided that the image does contain a matrix barcode, the method moves to step 314 where the matrix barcode is decoded into text. If the encoding and decoding is accomplished successfully, the decoded text will be the same text that client 102 requested to be encoded.” The decoding of the matrix barcode reads on the claimed “extracting the identity element.”
“Determining at least one of an identity of a user and a collaboration event identifier for the user from the identity element.” Martinsen teaches, in para. [0061], “At step 316, an instruction associated with the text is identified. As an example, the text itself may specify an instruction. As another example, telepresence system 104a may infer an instruction based on the decoded text. For example, if the decoded text includes user credentials, telepresence system 
“Determining that the user is a participant in a collaboration event based on the identity of the user or the collaboration event identifier of the user.” Martinsen teaches, in para. [0025], “Telepresence system 104a may detect the matrix barcode and communicate with login server 108 to determine whether the matrix barcode includes valid credentials. Upon validation, telepresence system 104a may log the client 102 onto the telepresence system 104a or perform other suitable configuration.” The determination of whether credentials are valid in Martinsen reads on the claimed “determining that the user is a participant,” the event on the telepresence system in Martinsen reads on the claimed “collaboration event,” and the credentials in Martinsen read on the claimed “identity of the user or the collaboration event identifier.”
“In response to determination that the user is a participant in a collaboration event, communicating a request to the computing device to join the collaboration event.” Martinsen teaches, in para. [0013], “After verifying the user credentials, telepresence system 104a may allow client 102 to access functionality of telepresence system 104a or customize itself according to a profile associated with the user credentials. As another example, telepresence system 104a may establish a communication session with another endpoint, if the text includes 
Suryavanshi teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by Martinsen:
The claimed “identity element being selected” is “based on type of the communication connection between the shared device and the computing device.” Suryavanshi teaches, in para. [0036], “FIG. 1A illustrates an embodiment communication system 100 that includes a first mobile device 102 and a second mobile device 110 both connected via wireless data links 103 to a wireless network access point 104, such as a WiFi router. For example, the mobile devices 102, 110 may exchange signals with the wireless network access point 104 using Bluetooth, WiFi, or other wireless protocols.” Suryavanshi also teaches, in para. [0054], “In optional block 204, the processor may activate a wireless transceiver, such as a Bluetooth or WiFi radio. In various embodiments, the processor may selectively activate the wireless transceiver as described below in order to preserve power. In block 206, the processor may obtain a set of available wireless network access points using the wireless transceiver, such as by performing scanning operations using a WiFi radio. For example, the mobile device may perform scanning operations to detect available, proximate wireless routers and/or Bluetooth devices nearby. The wireless network access points of the obtained set may be considered proximate as the mobile device may only detect devices located close enough to exchange wireless signals (e.g., WiFi, Bluetooth, Zigbee, etc.).” Suryavanshi also teaches, in para. [0103], “However, if the processor determines that the encoded information is associated with the 
Suryavanshi describes features associated with mobile devices utilized to participate in group communications (see para. [0001]), similar to the claimed invention and Martinsen. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the various forms of connections between the client and the telepresence system of Martinsen to include the Bluetooth connection and related messaging of Suryavanshi, because “Using this combination of detecting predefined identifiers 
Lewis teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by the combination of Martinsen and Suryavanshi:
The claimed “message communicated to the shared device” is “via a chat function of the collaboration event.” Lewis teaches, in col. 8, ll. 62-27, “when the shareable content 412 comprises an image or plurality of images (such as a video or .GIF), the computing device 104a can transmit the shareable content 412 by embedding the shareable content (image, video, .GIF, etc.) in the chat application/chat application user interface 308.”
Lewis teaches electronic communication techniques (see col. 1, ll. 6 and 7), similar to the claimed invention and the combination of Martinsen and Suryavanshi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the sharing of watermarked content of the combination of Martinsen and Suryavanshi, to include transmission by way of chat application as in Lewis, to facilitate sharing of content by chat in addition to other forms of electronic communication, as taught by 
Regarding claim 9, the combination of Martinsen, Suryavanshi, and Lewis teaches the following limitations:
“The method of claim 8, wherein extracting the identity element from the content further comprises at least one of extracting the identity element from the audio watermark in audio content received from the computing device or extracting the identity element from the video watermark in video content received from the computing device.” Martinsen teaches, in para. [0013], “The image is presented to telepresence system 104a, for example, in a video stream sent from client 102 to telepresence system 104a via connection 103. Telepresence system 104a scans the image, determines that a matrix barcode is included in the image, and decodes the text. Telepresence system 104a then acts in accordance with the decoded text.” The decoding in in Martinsen reads on the claimed “extracting the identity element from the video watermark,” and the presence of the matrix barcode in the video stream sent from client to telepresence system in Martinsen reads on the claimed “in video content received from the computing device.”
Regarding claim 11, the combination of Martinsen, Suryavanshi, and Lewis teaches the following limitations:
“The method of claim 8, wherein determining the identity of the user from the identity element further comprises determining a collaboration event identification of the user from the identity element.” In para. [0045], Martinsen teaches a “matrix barcode with encoded user credentials,” and in para. [0044], Martinsen teaches that such credentials can include “user names” among other identifiers. The user names in Martinsen read on the claimed “collaboration event identification.”

“The method of claim 11, further comprising determining if the user is a participant in the collaboration event using the collaboration event identification of the user by communicating the collaboration event identification to a collaboration application server.” In para. [0015], Martinsen teaches, “provisioning logic 140 receives user credentials, checks the credentials against valid credentials stored by telepresence system 104a, login server 108, or other suitable entity, and initiates a login sequence if the received user credentials are valid.” The checking using credentials in Martinsen reads on the claimed “determining if the user is a participant in the collaboration event using the collaboration event identification of the user,” and the receipt of valid user credentials in Martinsen reads on the claimed “by communicating the collaboration event identification to a collaboration application server.”
Claim 10 is rejected under 35 USC 103 as being unpatentable over Martinsen in view of Suryavanshi, further in view of Lewis, and further in view of Ansari.
Regarding claim 10, Ansari teaches limitations below that do not appear to be explicitly taught in their entirety by the combination of Martinsen, Suryavanshi, and Lewis teaches the following limitations:
“The method of claim 8, wherein determining the identity of the user from the identity element further comprises determining a serial number of the computing device from the identity element.” Ansari teaches, in para. [0049], “The watermark generator 310 may use information about a device and a network, that is, unique identification details, to generate a watermark payload to be embedded in the video contents. The unique identification details may include at least one of the International Mobile Station Equipment Identity (IMEI) number, a 
Ansari describes watermarking videos of video calls (see abstract), similar to the claimed invention and the combination of Martinsen, Suryavanshi, and Lewis. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have used the watermarking taught by Ansari, in the implementation of watermarking of the combination of Martinsen, Suryavanshi, and Lewis, for ensuring that unique identification details are provided and for efficiency, as taught by Ansari (see paras. [0010] and [0049]).
Claim 13 is rejected under 35 USC 103 as being unpatentable over Martinsen in view of Suryavanshi, further in view of Lewis, and further in view of Bell.
Regarding claim 13, the combination off Martinsen, Suryavanshi, and Lewis teaches the following limitations:
“The method of claim 8, wherein the identity element is embedded.” In step 212 of FIG. 2, Martinsen teaches to “insert image of matrix barcode into video stream.”
Bell teaches limitations below of claim 13 that does not appear to be explicitly taught in its entirety by the combination of Martinsen, Suryavanshi, and Lewis:
The claimed “identity element” is “embedded at predetermined pixel of a presentation for the collaboration event.” In FIGS. 3 and 4A-4C, Bell shows matrix barcodes and the like at pixels in lower right corners of presentation slides of online meetings.
.
Claims 14 and 16-20 are rejected under 35 USC 103 as being unpatentable over Martinsen in view of Suryavanshi, and further in view of Bell.
Regarding claim 14, Martinsen teaches the following limitations:
“A physical article of manufacture including one or more tangible computer-readable storage media, encoding computer-executable instructions for executing on a computer system a computer process to provide an automated connection to a collaboration event for a computing device, the computer process comprising” the steps listed below. Martinsen teaches, in paras. [0040]-[0041], “computer-readable storage media” and related elements that read on the claim limitations. Martinsen teaches, in para. [0002], “A client, such as a laptop, may interface with an endpoint in order to utilize functionality provided by the endpoint. An endpoint is a computing system that includes resources that may be accessed by the client. One example of an endpoint is a telepresence system. A telepresence system generally includes high quality video and audio input and output and may be used for videoconferencing and other collaboration. When a client interfaces with a telepresence system, the client may access, for example, 
“Determining at the computing device an initiation of a communication connection between the computing device and a shared device and the type of the communication connection.” Martinsen teaches, in para. [0021], “Video interface 121 may include a video output port that interfaces with connection 103. In particular embodiments, video interface 121 sends a video stream to communication interface 118. Communication interface 118 then wirelessly transmits the video stream to a communication interface of the receiving endpoint, such as communication interface 128 of telepresence system 104a.” Martinsen also teaches, in para. [0022], “Connection 103 represents any suitable medium for communication between client 102 and telepresence system 104a. As an example, connection 103 may be a video cable such as a Video Graphics Array (VGA), Digital Visual Interface (DVI), or High-Definition Multimedia Interface (HDMI) video cable that connects video interface 121 to video interface 138. As another example connection 103 may be a line of sight between a 
“Selecting” “an identity element as one of” “a video watermark, to embed in a content to be communicated to the shared device.” Martinsen teaches, in para. [0025], “The client 102 may generate an image with this matrix barcode and insert this image into a video stream sent from client 102 to telepresence system 104a. Telepresence system 104a may detect the matrix barcode and communicate with login server 108 to determine whether the matrix barcode includes valid credentials. Upon validation, telepresence system 104a may log the client 102 onto the telepresence system 104a or perform other suitable 
“Embedding the selected identity element in the content being communicated from the computing device to the shared device.” See the immediately preceding bullet point. The inserting of the image of the matrix barcode into the video stream in Martinsen reads on the claimed “embedding the selected identity element in the content.” The sending of the video stream from the client to the telepresence system in Martinsen reads on the claimed “being communicated from the computing device to the shared device.”
Suryavanshi teaches limitations below of claim 14 that do not appear to be explicitly taught in their entirety by Martinsen:
The claimed “selecting” is “in response to determining the type of the communication connection” and is “based on a type of the communication connection.” Suryavanshi teaches, in para. [0036], “FIG. 1A illustrates an embodiment communication system 100 that includes a first mobile device 102 and a second mobile device 110 both connected via wireless data links 103 to a wireless network access point 104, such as a WiFi router. For example, the mobile devices 102, 110 may exchange signals with the wireless network access point 104 using Bluetooth, WiFi, or other wireless protocols.” Suryavanshi also teaches, in para. [0054], “the processor may activate a wireless transceiver, such as a Bluetooth or WiFi radio. In various embodiments, the processor may selectively activate the wireless transceiver as described below in order to 
Suryavanshi describes features associated with mobile devices utilized to participate in group communications (see para. [0001]), similar to the claimed invention and Martinsen. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the various forms of connections between the client and the telepresence system of Martinsen to include the Bluetooth connection and related messaging of Suryavanshi, because “Using this combination of detecting predefined identifiers and received proximally-relevant information, the mobile device may automatically perform proximally-relevant operations, such as transmitting requests to join communication groups that are relevant to the user's particular location (e.g., room or zone within an arena). Because proximity and relevance to applications on the mobile device is confirmed, unintended actions may be avoided, such as participation of unregistered devices in a meeting via an application that is localized to a specification location (or a highly local position),” as taught by Suryavanshi (see para. [0024]). The combination of Martinsen and Suryavanshi, in one interpretation of their teachings, would have one or more aspects of the video stream of Martinsen being sent from the client to the telepresence system via Bluetooth messaging per Suryavanshi. Additionally or alternatively, the combination of Martinsen and Suryavanshi would have one or more aspects of the video stream of Martinsen being sent from the client to the telepresence system via WiFi, Internet protocols, SMS (or MMS) text message, and/or email per Suryavanshi.
Bell teaches limitations below of claim 14 that do not appear to be explicitly taught in their entirety by the combination of Martinsen and Suryavanshi:
The claimed “embedding the selected identity element” is “in last set of pixels of the content such that the quality of the content is not adversely affected.” FIGS. 4A. and 4B of Bell show barcodes in lower right corner regions of displayed 
Bell teaches techniques and systems for connecting to an online meeting involving use of a matrix barcode on content (e.g., presentation slides) as one of a plurality of ways to link endpoints. (See Bell at paras. [0019] and [0048]-[0056].) Bell also teaches that this concept can be readily adapted to other forms of virtual conferencing and collaboration, similar to the claimed invention and the combination of Martinsen and Suryavanshi. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the watermarking options of the combination of Martinsen and Suryavanshi to include the positional embedding as in Bell, so as to not interfere with the content, as taught by Bell (see para. [0049]).
Regarding claim 16, the combination of Martinsen, Suryavanshi, and Bell teaches the following limitations:
“The physical article of manufacture of claim 14, wherein the identity element is at least one of an identifier of a user of the computing device and a collaboration event identifier for the user.” In para. [0045], Martinsen teaches a “matrix barcode with encoded user credentials,” and in para. [0044], Martinsen teaches that such credentials can include “user names” among other identifiers. The matrix barcode with user credentials in Martinsen reads on the claimed “identity element is at least one of an identifier of a user of the computing device.”
Regarding claim 17, the combination of Martinsen, Suryavanshi, and Bell teaches the following limitations:
“The physical article of manufacture of claim 14, wherein the computer process further comprises receiving, at the computing device, a request from the shared 
Regarding claim 18, the combination of Martinsen, Suryavanshi, and Bell teaches the following limitations:
“The physical article of manufacture of claim 14, wherein the computer process further comprises generating the identity element based on a link to the collaboration event.” In para. [0003], Bell teaches that “watermarks can include, but are not limited to, barcodes and audio watermarking that encode and contain the URL and/or other information for joining the meeting.” The generating of the watermark with URL of Bell reads on the claimed “generating the identity element,” and involvement of the meeting URL of Bell reads on the claimed 
Regarding claim 19, the combination of Martinsen, Suryavanshi, and Bell teaches the following limitations:
“The physical article of manufacture of claim 14, wherein the data being communicated from the computing device to the shared device is a presentation and wherein embedding an identity element in the data further comprises embedding the identity element at predetermined pixels of the presentation.” In FIGS. 3 and 4A-4C, Bell shows matrix barcodes and the like at pixels in lower right corners of presentation slides of online meetings. The slides in Bell read on the claimed “presentation,” and the pixels associated with the border regions of the slides in Bell read on the claimed “predetermined pixels of the presentation.” The rationales for rejecting claim 14 based on combining the teachings of Bell with the teachings of the combination of Martinsen and Suryavanshi also are applicable to this rejection of claim 19.
Regarding claim 20, the combination of Martinsen, Suryavanshi, and Bell teaches the following limitations:
“The physical article of manufacture of claim 14, wherein the data being communicated from the computing device to the shared device is a media document.” In para. [0051], Martinsen teaches that an “operating system of client 102 may initiate a presentation mode or may mirror the video stream shown on display 119 to an external device through the video output port.” The presentation in Martinsen reads on the claimed “media document.”
Claim 15 is rejected under 35 USC 103 as being unpatentable over Martinsen in view of Suryavanshi, further in view of Bell, and further in view of Ansari.

“The physical article of manufacture of claim 14, wherein the computer process further comprises generating the identity element” “and communicating the data with the embedded identity element to the shared device.” Martinsen teaches, in para. [0013], “In particular embodiments of the present disclosure, client 102 is operable to generate an image that includes a matrix barcode with encoded text. The encoded text may include user credentials or other text associated with an operation that may be performed by telepresence system 104a. The image is presented to telepresence system 104a, for example, in a video stream sent from client 102 to telepresence system 104a via connection 103.” The generating of the image in Martinsen reads on the claimed “generating the identity element,” the streaming of video with the image presented therein in Martinsen reads on the claimed “communicating the data with the embedded identity element,” and the telepresence system in Martinsen reads on the claimed “shared device.”
Ansari teaches limitations below of claim 15 that do not appear to be explicitly taught in their entirety by the combination of Martinsen, Suryavanshi, and Bell:
The claimed “generating the identity element” is “based on a serial number of the computing device.” Ansari teaches, in para. [0049], “The watermark generator 310 may use information about a device and a network, that is, unique identification details, to generate a watermark payload to be embedded in the video contents. The unique identification details may include at least one of the International Mobile Station Equipment Identity (IMEI) number, a phone number, and channel 50 data, but are not limited thereto.” Generating the watermark to include the IMEI in Ansari teaches the claimed “generating,” where the 
Ansari describes watermarking videos of video calls (see abstract), similar to the claimed invention and the combination of Martinsen, Suryavanshi, and Bell. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included the watermarking taught by Ansari among the types of watermarking taught by the combination of Martinsen, Suryavanshi, and Bell, for efficiency and for ensuring unique identification details are provided, as taught by Ansari (see paras. [0010] and [0049]).

Response to Arguments
In view of the amendments to the claims from the Amendment/Response, the previous objection to claims 1, 8, and 14 has been reconsidered and withdrawn.
In view of the amendments to the claims from the Amendment/Response, the previous rejection of claims 1-20 under 35 USC 112(a) has been reconsidered and withdrawn.
On pp. 6-9 of the Amendment/Response, the applicant argues that cited references fail to teach or suggest limitations of the pending claims, and thus, the 35 USC 103 rejections based on the cited references should be reconsidered and withdrawn. The examiner finds the arguments unpersuasive. Initially, it is noted that some of the arguments are directed toward limitations added to claims 1, 8, and 14 by the Amendment/Response. In the 35 USC 103 section above, the examiner has provided additional cited references (e.g., Zhao, Lewis, and Bell) and related explanations of how the newly added limitations of claims 1, 8, and 14 are taught or suggested by the prior art. The applicant’s arguments directed toward the newly added limitations are, therefore, moot in view of the examiner’s additional cited references and explanations.
	More particularly, on pp. 7 and 8 of the Amendment/Response, the applicant argues that Suryavanshi does not teach or suggest the claimed “selecting, based on a type of the 


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Pat. No. 6,915,000 B1 to Tanaka discloses a system and apparatus for inserting electronic watermark data. (See title.)
U.S. Pat. No. 7,983,440 B1 to Roberts et al. discloses a system and method are provided for selecting frames of a compressed video stream that may be used for client-side watermarking. (See abstract.)
U.S. Pat. No. 9,813,495 B1 to systems and methods are provided for facilitating a chat session. (See abstract.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached at 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624